Citation Nr: 1133615	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-37 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1986 to November 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for PTSD and assigned a 50 percent rating, and denied service connection for a right shoulder disability. 

The Veteran requested to testify at a hearing before the Board in his November 2007 substantive appeal (VA Form 9) but then withdrew this request in a February 2008 statement.  Accordingly, the Board will proceed with appellate review.  


FINDINGS OF FACT

1.  The Veteran's right shoulder disability has been linked by competent medical evidence to a combat injury sustained during active military service. 

2.  The Veteran's PTSD is manifested by impairment in most areas, including work, thinking, family relations and mood due to such symptoms as irritability, depression, sleep impairment, and difficulty concentrating.  


CONCLUSIONS OF LAW

1.  A right shoulder disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, and 4.130, Diagnostic Code (DC) 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Board finds that VA's duty to notify and assist has been satisfied. 

The Veteran's service connection claim for a right shoulder disability has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See id; see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the evaluation of the Veteran's PTSD, under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial rating cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  At the same time, the Court has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven.  See Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  This means that section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled. See id.  Nevertheless, the Board notes that a May 2006 notice letter satisfied all notice requirements under the VCAA and was sent prior to the initial rating decision in this matter.  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records identified by the Veteran have also been obtained to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  Thus, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, an appropriate VA psychiatric examination was performed most recently in January 2009.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file, examined the Veteran, and described the Veteran's PTSD symptoms and resulting functional impairment in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of the Veteran's PTSD since he was last examined in January 2009.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 19 Vet. App. at 115.

II. Service Connection

The Veteran claims entitlement to service connection for a right shoulder disability.  For the following reasons, the Board finds that service connection is warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran argues that he sustained a right shoulder injury in March 1991 when his Bradley Fighting Vehicle was hit by friendly fire during combat operations in Iraq.  He has stated that his right shoulder symptoms have been present ever since that time and have slowly progressed in severity.  The Board finds this account to be credible.  In this regard, where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  When an injury is incurred in combat, satisfactory lay or other evidence will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  While service connection for a combat-related injury may be based on lay statements alone, the competent and credible evidence must still show a current disability and a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Here, the Veteran's DD 214 reflects that he was awarded the Combat Infantry Badge and Bronze Star with Valor Device.  These citations are sufficient to establish combat service.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000); see also Manual of Military Decorations and Awards (Department of Defense, September 1996).  Moreover, service clinical records are in the file showing that the Veteran was hospitalized in March 1991 during Operation Desert Storm for an injury to the right thumb, and the Veteran reported at his November 1993 separation examination that his right hand had been injured during Operation Desert Storm when his vehicle was hit.  Although no mention was made of the Veteran's right shoulder in the March 1991 in-patient service clinical records and in the service treatment records thereafter, the Veteran stated at a July 2006 VA examination evaluating his thumb that his right shoulder symptoms at the time were not severe enough to warrant seeking treatment.  Moreover, the Board notes that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Accordingly, based on the Veteran's confirmed combat service and the service treatment records reflecting treatment for a combat-related injury of the right thumb, the Board finds the Veteran's statements to be credible and sufficient with respect to establishing a right shoulder injury incurred during combat operations.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Board also notes that a March 1987 service treatment record reflects that the Veteran had "pulled" his right shoulder while water skiing and was diagnosed with a right shoulder contusion.  However, the service treatment records and examination reports are negative for subsequent diagnoses, treatment or complaints regarding the right shoulder. 

The Board further finds that a nexus between the Veteran's current right shoulder disability and the right shoulder injury sustained in combat has been established.  See Shedden, 381 F.3d at 1166-67.  In a February 2006 VA treatment record, the Veteran reported right shoulder pain which had present ever since the combat injury discussed above and had become progressively worse over time.  A July 2006 VA examination report reflects that the Veteran had not previously sought treatment for his right shoulder because he did not have health insurance prior to that time.  He did report receiving one-time treatment while living in Germany after the service.  The Veteran's statements are competent and credible with regard to the history of his symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  They support a continuity of symptomatology linking his current right shoulder disability to the injury sustained in combat.  See 38 C.F.R. § 3.303(b).  After examining the Veteran and reviewing the claims file, the VA examiner diagnosed the Veteran with chronic right shoulder pain with AC joint arthritis and concluded that this disability was at least as likely as not related to the in-service injury which occurred in March 1991.  The July 2006 VA examination report constitutes probative evidence of a nexus to service as it reflects the opinion of a medical professional based on a review of the Veteran's medical history and an examination of the Veteran. 

Based on the foregoing evidence, the Board finds that the evidence is at least in equipoise with respect to the presence of a current right shoulder disability, an in-service injury to the right shoulder, and a relationship between the Veteran's current right shoulder disability and the in-service injury.  See Shedden, 381 F.3d at 1166-67.

Accordingly, the Board finds that the evidence is at least in equipoise with regard to this claim.  Consequently, the benefit-of-the-doubt rule applies, and service connection for a right shoulder disability is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

III. Increased Rating
 
The Veteran contends that he is entitled to an initial disability rating in excess of 50 percent for his service-connected PTSD.  For the reasons that follow, the Board concludes that a rating of 70 percent, but no higher, is warranted. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

The Board notes that in initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's service-connected PTSD has been evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The Court has held that the symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan, 16 Vet. App. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2010).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  The Court has found that certain GAF scores may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment).   

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned is probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2010); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

Turning to the evidence of record, VA treatment records dated in March 2006 reflect that the Veteran could not sleep at night, was depressed, and cried over fellow service members who were killed or wounded in the Gulf War.  He also reported flashbacks.  It was noted that the Veteran would shake at times and became tearful when recalling events from the Gulf War.  The Veteran stated that he was irritable and easily angered, and argued frequently with his significant other.  These records reflect GAF scores of 40.

At the July 2006 VA examination, the Veteran stated that he had been married twice before.  He also reported frequent job changes and stated that he sometimes took a week off from work because he did not want to get out of bed.  However, the Veteran did not report any significant problems with his current job as a drywall installer.  The examiner found that the Veteran's frequent job changes since 2001 were at least as likely as not caused by PTSD.  The Veteran reported occasional nightmares and intrusive memories of combat and stated that he rarely slept through the night.  On examination, no abnormalities were noted in terms of the Veteran's grooming, speech, thought process, concentration, memory, and judgment.  The Veteran denied suicidal or homicidal ideation.  He did not report panic attacks, phobias, or having obsessive thoughts or rituals which interfered with functioning.  The examiner concluded that the Veteran's PTSD symptoms were mild and intermittent.  He found that the Veteran's occupational and social functioning had been good and relatively unaffected by his symptoms for the past two years.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 61 for insomnia, dreams, and irritability.  

A January 2007 VA treatment record reflects that the Veteran reported being "reactive" to sights and sounds.  He further reported daily nightmares and one to two flashbacks per week.  He stated that his fiancé wanted him to seek help due to the intensity and frequency of his irritability.  He stated that he wanted to hurt others, and had lost his job due to irritability.  The Veteran was found to exhibit hypervigilance and hyperstartle response and reclusiveness with social isolation and withdrawal.

An April 2007 VA neuropsychiatric evaluation reflects that the Veteran had been referred for neuropsychological testing in the context of consideration for vocational rehabilitation.  However, the results of the testing were not clinically reliable as it did not appear that the Veteran put forth optimal effort.  The examiner declined to render any diagnoses.  

In an August 2007 VA treatment record, the Veteran reported increased irritability and intrusive thoughts, including thoughts of "ending it all."  

An October 2008 VA treatment record reflects that the Veteran was feeling "edgy" and having flashbacks.  He reported working part time at a turkey farm which helped distract him from his memories and thoughts.  

At the January 2009 VA examination, the Veteran reported that he was no longer suicidal and had not felt depressed in a long time.  He stated that in general his mood was good.  In terms of his family life, the Veteran stated that he lived with his girlfriend and her three daughters.  He stated that "things at home are ok."  His motivation was low in terms of taking care of himself but he made sure to take care of the children and dog.  However, he denied having friends or other social support.  In terms of his employment, the Veteran related that he had not worked for the past one to two years as his employment at his last job was terminated due to his being too "aggressive" with co-workers.  In this regard, the Veteran stated that he had not taken his medication at work so that he could concentrate and that as a result he had become more irritable.  

On examination, no abnormalities were noted in terms of grooming, affect, speech, thought process, judgment, or insight.  The Veteran did report having a lot of dreams about being back in the military and stated that these dreams startled him.  He stated that he had trouble sleeping and as a result was tired during the day and had trouble thinking.  The Veteran denied panic attacks or homicidal or suicidal ideation.  His impulse control was found to be fair.  The Veteran stated that he had "road rage" and that the children he lived with could "set him off," but did not report acting out on this anger.  The examiner found that the Veteran's remote memory was mildly impaired and recent and immediate memory were moderately impaired.  As examples, it was noted that the Veteran had trouble remembering his appointments and taking his medication, and that he could not remember phone numbers.  The examiner also noted that the Veteran exhibited markedly diminished interest or participation in significant activities.  The Veteran stated that his symptoms occurred daily and improved with medication, but that the medication impaired his ability to think or concentrate.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 60.  The examiner found that the Veteran's depressive symptoms were a manifestation of PTSD and not a separate mood disorder.  In terms of the Veteran's functional impairment, the examiner found that the Veteran's PTSD did not result in total occupational and social impairment but did result in deficiencies in thinking, family relations, work, and mood based on his irritability, depression, and difficulty concentrating when on medication to manage his symptoms.  

A March 2009 VA treatment record reflects that the Veteran had been feeling extremely depressed and was having episodes of unprovoked crying.  The Veteran stated that this was the time of year when he had been in combat operations during active service.   

A May 2009 VA treatment record reflects that the Veteran was working in the food vendor area at the race tracks.

In carefully reviewing the evidence of record, the Board finds that the Veteran's PTSD most closely approximates the criteria for a 70 percent rating.  As noted above, the criteria for a 70 percent rating are met when the evidence shows deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms including difficulty in adapting to stressful circumstances (including work or a worklike setting).  See C.F.R. § 4.130, DC 9411.  Here, the Veteran has been shown to have deficiencies in several areas due to his PTSD symptoms, including irritability and difficulty concentrating which has made it difficult for the Veteran to maintain employment in any one job.  In this regard, the GAF scores of 40 assigned in the March 2006 VA treatment records indicate that the Veteran had major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See DSM-IV.  Likewise, the January 2009 VA examination report reflects that the Veteran had deficiencies in thinking, family relations, work, and mood based on his irritability, depression, and difficulty concentrating.  The Veteran has had difficulty maintaining employment, as shown in the July 2006 VA examination report which reflects that the Veteran's frequent job changes since 2001 were due to his PTSD symptoms, and the January 2009 VA examination report, which reflects that the Veteran had been unemployed for over a year after his last job was terminated due to interpersonal difficulties stemming from his irritability.  Further, the Veteran has reported symptoms of frequent depression and anger, and has stated that he has no friends or social support apart from his family.  While the GAF scores of 61 and 60 assigned in the July 2006 and January 2009 VA examination reports, respectively, indicate a more moderate to mild degree of disability under the DSM-IV, the Board finds that the Veteran's overall level of disability and functioning as shown over the course of this appeal more closely approximates the criteria for a 70 percent rating, giving him the benefit of the doubt.  See 38 C.F.R. §§ 3.302, 4.3.  

The Board has also considered whether the Veteran's PTSD warrants a 100 percent rating.  However, the evidence of record is negative for any of the symptoms associated with a 100 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  Indeed, no abnormalities have been noted in the VA treatment records and examination reports with respect to grooming, behavior, thought processes, or orientation, and the Veteran's memory impairment and difficulty concentrating have not been shown to be so severe that he is unable to remember the names of close family members or his own name or occupation.  Further, although the Veteran had been unemployed at the time of the January 2009 VA examination, he has been intermittently employed at other times during the pendency of this claim.  In this regard, the Veteran was employed at the time of the July 2006 VA examination, and the VA treatment records dated in October 2008 and May 2009 show that the Veteran was working at least part time.  The Board also notes that the Veteran lives with and has been able to maintain a relationship with his present girlfriend, and to help take care of her three children.  Finally, the VA examiner found in the January 2009 VA examination report that the Veteran's PTSD had not resulted in total occupational and social impairment.  Accordingly, the Board finds that the preponderance of the evidence is against a total rating for PTSD.  See id.

For the reasons discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 70 percent at any point during the pendency of this appeal.  Thus, staged ratings are not appropriate for the relevant time frame.  See Fenderson, 12 Vet. App. at 126. 

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is "part and parcel" of the evaluation of a disability when unemployability as a result of such disability has been raised by the claimant or by the record); see also 38 C.F.R. §§ 3.340, 4.16 (2010).  Here, the Veteran has not stated and the evidence of record does not otherwise suggest that he is prevented from engaging in substantial gainful employment due to his PTSD, as discussed above.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised in connection with this appeal.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected PTSD is contemplated and reasonably described by the rating criteria.  See id.  He does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's PTSD presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, entitlement to an initial rating of 70 percent, but no higher, is granted.  In rendering this decision, the Board has applied the benefit-of-the-doubt rule.  See 38 U.S.C.A. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to a right shoulder disability is granted. 

Entitlement to an initial rating of 70 percent for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


